Citation Nr: 1626939	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  10-42 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for gouty arthritis of a right foot bunion.

2.  Entitlement to a rating in excess of 10 percent for gouty arthritis of a left foot bunion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1984 to October 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Columbia, South Carolina RO that granted .  In his October 2010 substantive appeal, the Veteran requested a Board hearing; in September 2011, he withdrew the hearing request.  In June 2015, the case was remanded for development by a Veterans Law Judge other than the undersigned.  It is now assigned to the undersigned.


FINDINGS OF FACT

1.  The Veteran's gouty arthritis of a right foot bunion is not shown at any time under consideration to have been manifested as an active process of gouty arthritis with one or two exacerbations a year in a well-established diagnosis, or as a moderately severe foot injury.  

2.  The Veteran's gouty arthritis of a left foot bunion is not shown at any time under consideration to have been manifested as an active process of gouty arthritis with one or two exacerbations a year in a well-established diagnosis, or as a moderately severe foot injury.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for gouty arthritis of a right foot bunion is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5017, 5280 (2015).

2.  A rating in excess of 10 percent for gouty arthritis of a left foot bunion is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Codes 5017, 5280 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a November 2009 letter.  See 38 U.S.C.A. §§  5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in August 2010 and (pursuant to the Board's remand) in July 2015.  As will be discussed in greater detail below, the Board finds the reports of these examinations cumulatively adequate for rating purposes, they reflect familiarity with the record/the Veteran's medical history, and the physical examinations noted all findings needed to address the pertinent rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The appellant has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned upon a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's gouty arthritis of a right foot bunion and a left foot bunion have been rated 10 percent, each, as chronic residuals of gout under 38 C.F.R. § 4.71a, Codes 5280-5017 (for hallux valgus and gout).  Under Code 5017, gout is rated under Code 5002 (for rheumatoid arthritis) either as an active process or for chronic residuals.  Under a note following Code 5002, ratings for an active process may not be combined with ratings for chronic residuals.

As an active process gout warrants a 20 percent rating when there are one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is warranted with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 60 percent rating is warranted with manifestations less than those in  the criteria for 100 percent but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  A 100 percent rating is warranted with constitutional manifestations associated with active joint involvement, totally incapacitating.  

Chronic residuals such as limitation or motion or ankylosis are rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis, and the higher evaluation is to be assigned.  38 C.F.R. § 4.71a, Code 5002.

Code 5280 provides for a (maximum, and only) 10 percent rating for unilateral hallux valgus when operated with resection of the metatarsal head, or; severe, if equivalent to amputation of the great toe.  Code 5282 provides for a 0 percent rating for single toe hammer toe and a 10 38 C.F.R. § 4.71a. 

On April 2009 VA podiatry evaluation, the Veteran was noted to have gouty arthritis with acute episodes which had responded well with Indocin.  Bunion deformity, present for years, had been getting more symptomatic in the previous two years.  Physical examination revealed hallux abducto valgus with bunion, bilateral, and hammertoe of the second right toe.  Neurological findings were within normal limits.  X-ray results showed 20 degree intermetatarsal angle, right, 16 left, 17+ degree hallux valgus angle, bilateral.  The assessment was that the Veteran needed corrective surgery, base wedge right, and Austin-Akin left.

Based on this evidence, a January 2010 rating decision granted service connection for gouty arthritis of the bunions on the left foot and on the right foot, rated 10 percent each based on painful motion.

On August 2010 VA examination, the Veteran reported that he had had no surgeries on his feet.  He reported daily pain in both feet at the bunions and the great toes, left ankle and arches.  He had gouty arthritis flares every two to three weeks in both feet but not at the same time.  He reported that the great toe swelled, the foot swelled, and it was very painful to the point that he could not tolerate a sheet touching the great toe; this would last for approximately three days.  He stayed off his feet as much as possible during these flares and took indomethacin, in addition to taking allopurinol daily.  He reported having pain in his feet when standing or walking for extended periods of time of more than 45 minutes to one hour; he had no limitation in sitting.  He reported that his left ankle was painful and swelled at the same time as his foot pain.  He wore inserts, which helped, and saw a podiatrist as needed.  He reported that his foot disabilities limited his activities of daily living; he had to buy wide shoes because of the bunions, and avoided seafood and red meat which would cause flares of gout.  He worked in management at a chemical company and was able to delegate most activity to where his feet did not limit him in his occupation; however, he missed three days of work two years earlier for a gouty arthritis flare for which he sought emergency room treatment.  He had not missed any days of work in the previous 12 months because of his feet.

On physical examination, the Veteran walked with a limp and used a cane.  On examination of the feet, bunions were noted in both first metatarsophalangeal joints, and were described as tender to palpation with no warmth or edema.  Both feet were tender to palpation on the plantar fascia bilaterally but there was no pain on manipulation.  The toes were midline and nontender bilaterally.  There were calluses on both plantar surfaces of the bunions, midarch on the plantar surface and on the plantar surface of the heels bilaterally.  The skin was peeling on the bilateral plantar surfaces of the feet.  The skin was dry and the toe spaces were white.  
X-rays showed bilateral hallux valgus with bunion formation on the head of each great toe metatarsal and early osteoarthritis of the great toe metatarsophalangeal joints.  The impressions, in pertinent part, included bunions of both first metatarsophalangeal joints with gouty arthritis of the joints and X-ray evidence of early osteoarthritis of the joints.  There was no pain on range of motion and no flare-ups, except as stated.  There were no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.

On January 2011 VA treatment, the Veteran denied any hospitalizations, emergency room visits or surgeries in the previous year.  He reported that Indocin provided gout and arthritis pain relief.

In February 2012, the Veteran submitted a Disability Benefits Questionnaire (DBQ) by VA physician Dr. Mushkin.  The diagnoses, in pertinent part, included, bilateral hammer toes, bilateral hallux valgus, and bilateral hallux rigidus.  The Veteran was noted to have had bunion pain for over 20 years which was complicated by gout and then gouty arthritis.  He reported sharp shooting foot pain during flare-ups, at which times he had to sit down and rest.  He reported that he had to work but was limited in activities.  Pain was noted on use of both feet but not on manipulation of the feet.  There was swelling on use of both feet.  Both second toes were affected by hammer toe.  The examiner indicated that due to a hallux valgus condition were severe, with function equivalent to amputation of the great toe bilaterally; he stated that due to his job he had not had surgery for hallux valgus.  He had symptoms due to hallux rigidus which were severe, with function equivalent to amputation of the great toe bilaterally.  Functional impairment included less movement than normal, weakened movement, excess fatigability, incoordination and impaired ability to execute skilled movements smoothly, pain on movement, pain on weight-bearing, swelling, deformity, instability of station, disturbance of locomotion, and interference with standing bilaterally.  It was noted that because of his various foot pathology.  He had to rest when working and exercising due to pain, and often had to sit down and elevate both feet during flare-ups or when the feet were used repeatedly over a period of time.  He reported constant use of crutches and a cane.

On July 2015 VA examination it was noted that, in addition to various co-existing foot disability diagnoses not at issue herein (and not service connected, e.g., bilateral pes planus) the Veteran had bilateral bunions, with bilateral hallux valgus. And hammertoe of each 2nd toe.  He reported worsening of the condition of his great toes over the years with deformity of severe hallux valgus (the big toe overrode the next toe on both feet, which is hallux valgus deformity).  He had bilateral bunions.  He had significant difficulty walking because of the pain in his feet and he used a cane to help with ambulation.  He could stand for about 20 minutes and walk for about 5 minutes before needing to take a break and rest because of foot pain; he could not run, and had limited range of motion of the toes so he could not stand on his toes.  He had been evaluated by a podiatrist and surgical correction of the severe toe deformity had been offered.  He did not report that flare-ups impact on the function of the feet.  He reported that the hallux valgus included severe symptoms bilaterally (with functional equivalent to amputation of the great toe; the Veteran was planning to have surgery).  

On physical examination, there was pain to both feet that contributed to functional loss including disturbance of locomotion and interference with standing.  There was no pain, weakness, fatigability or incoordination that significantly limited functional ability during flare-ups or when either foot was used repeatedly over a period of time.  The Veteran regularly used a cane and arch supports as a normal mode of locomotion; he used a cane to help with ambulation on a regular basis.  The examiner opined that the Veteran's foot conditions impact his occupation in that he can stand for about 20 minutes and walk for about 5 minutes before needing to take a break and rest because of foot pain, he cannot run, and he has limited range of motion of his great toes due to hallux valgus and so he cannot stand on his toes.

On December 2012 treatment, the Veteran was noted to have marked bunion deformities to his feet.

Considering the evidence summarized above, the Board finds that a rating in excess of 10 percent is not warranted for gouty arthritis of a bunion of either foot.  

Addressing the applicable rating criteria in turn, the Board notes that the current combined rating (for consideration when rating as an active process) for left and right foot bunions with gouty arthritis is 20 percent.  To warrant the next higher (40 percent) rating (which may not be combined with ratings for chronic residuals) as an active process there must be symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  Such manifestations are not shown or alleged at any time during the evaluation period (it is noted that when flare-ups occurred they were controlled with indomethacin), and rating the disabilities alternatively as an active process would be of no benefit to the Veteran, and is not warranted.

Addressing the 10 percent (each) ratings assigned (for chronic residuals) under Code 5280, the Board notes that 10 percent is the maximum (and only) rating under that Code.  Findings have included hammertoe of each 2nd toe.  However, single toe hammertoes are assigned a 0 percent rating (see Code 5282); therefore, assignment of a separate compensable rating for hammertoe pathology is not warranted.  The pertinent findings also included hallus rigidus; however, such pathology is rated under Code 5280 as hallux valgus (see Code 5281).  As the Veteran is already assigned a 10 percent rating for hallux valgus of each foot, the assignment of a separate compensable rating for hallux rigidus would violate the prohibition against pyramiding  in 38 C.F.R. § 4.14, and such rating is therefore impermissible.  

The Board has considered other schedular criteria for rating foot disabilities to see if any are applicable and may provide an alternate basis for increased rating.  However, none were found.  While examiners have described extensive manifestations of the Veteran's bilateral flatfoot, such pathology is not service connected (and he has not sought to have it service-connected), and may not be considered in rating the disability at issued.  Other diagnostic codes that provide for higher ratings for the feet include Codes 5278, 5283, and 5284 (for claw foot, malunion or nonunion of tarsal/metatarsal bones. and other foot injuries) require pathology which is not shown, and not service -connected.  Accordingly,  ratings under those codes are not for consideration.   While the Veteran reported on a DBQ that he has disability equivalent to amputation of a great toe (which if actual would warrant an increased rating if including removal of metatarsal head, such impairment was not described by the examiner on physical examination conducted with that DBQ report).

As flare-ups (of gout with toe manifestations) were reported on examinations, the Board has considered whether increases in the ratings may be warranted based on the episodic flare-ups.  However, the criteria for rating the disabilities as an active process specifically contemplate flare-ups (exacerbations), and as discussed above the criteria for the next higher rating are neither met, nor approximated.  Therefore, the flare-ups do not provide a separate basis for an increase in the ratings.    

The Board has considered whether referral of these matters to the Compensation and Pension Service for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b) is indicated.  However, the schedular criteria contemplate the findings and associated functional impairment (impaired ambulation and prolonged standing and pain) shown.  The record does not show impairment due to the disabilities that is not encompassed by the schedular criteria.  Accordingly, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  See Thun v. Shinseki,  572 F 3d 1366 (Fed. Cir. 2009).  

Finally, the matter of entitlement to a total rating based on individual unemployability due to the disabilities at issue is not raised by the record; the Veteran is employed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 10 percent for gouty arthritis of a right foot bunion is denied.

A rating in excess of 10 percent for gouty arthritis of a left foot bunion is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


